Citation Nr: 0213994	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  02-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran submitted a motion to advance his case on the 
docket in September 2002.  The veteran's motion was granted 
and he was notified of that action in October 2002.


REMAND

The veteran is seeking entitlement to service connection for 
lung cancer due to exposure to radiation while serving at a 
nuclear power plant at McMurdo Station, Antarctica in the 
1960s.

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases (including 
lung cancer), while not accorded the benefit of the 
regulations regarding presumptive service connection, have 
been determined to be potentially radiogenic in nature, and 
may  be referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including lung 
cancer, following his separation from service, and the 
veteran contends that the disease resulted from exposure to 
ionizing radiation during service, an assessment must be made 
as to the size and nature of the radiation dose.  In this 
case, since the veteran is neither claiming to have 
participated in atmospheric nuclear weapons testing or in the 
occupation of Hiroshima and Nagasaki, the dose estimate 
procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are 
for application.  All of the veteran's pertinent records are 
to be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), then before its adjudication the claim 
must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  This regulations indicates that the Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health.  

To date, the record does not reflect that the RO has 
performed all of the aforementioned required development.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should forward the veteran's 
claims file to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.

2.  If it is then determined that the 
veteran was exposed to ionizing radiation 
as a result of claimed activities, 
including his claimed exposure to 
radiation from working at McMurdo 
Station, the claim should also be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary.

3.  After the above development has been 
completed, and after giving the veteran 
an opportunity to supplement the record, 
the RO should review the case and ensure 
that all indicated actions are complete.  
The RO should then re-adjudicate the 
issue of entitlement to service 
connection for lung cancer.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


